DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because:
Reference character “230” and “232” in Figure 5, appear the be swapped per the disclosure. 
It appears “279” in Figure 5 should be –278--.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the language between the preamble and portions of the body of the claim are inconsistent. For example, the preamble of claim 13 sets for the subcombination "an insert"; however, lines 8-13 of the claim recites “insertion of the first leg in the first hollow end portion establishes a…cavity” and “insertion of the second leg in the second hollow end portion establishes a…cavity” which sets forth a positive relationship between the insert and the frame members and thus appears to claim a combination.  Clarification is required.  For purposes of examination, this claim is being treated as a subcombination.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 10-14, 16, 17, 21, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,634,880 B2 to Sironko et al.

Regarding claim 1, Sironko et al. disclose a structural joint between frame members of a fenestration system, comprising: a first frame member (26) including a first perimeter wall (wall surrounding 40) bordering a first hollow receiving region (40) within the first frame member; a second frame member (24) including a second perimeter wall (wall surrounding 40) bordering a second hollow receiving region(40) within the second frame member; an insert (32) joining the first and second frame members, the insert including: a first leg (36) disposed within the first hollow receiving region and forming a first adhesive-receiving cavity (hollow portion of 36) between the first leg and the first perimeter wall, a second leg (34) disposed within the second hollow 
Regarding claim 2, wherein the first injection port extends through the first leg and the second injection port extends through the second leg (62, 62, Fig.5).  
Regarding claim 4, wherein the first and second injection ports share a common wall (50, 52 connects the ports) region that divides the first injection port from the second injection port.  
Regarding claim 5, wherein the first and second legs form a right angle therebetween (Fig.5).  
Regarding claim 10, wherein a nozzle-receiving end of each of the first and second injection ports is oval (62 and 62).  
Regarding claim 11, wherein the first perimeter wall includes an aperture aligned with the first injection port (60), and the second perimeter wall covers the second injection port (Column 4, lines 9-15; preferable that only one hole is drilled). 
Regarding claim 12, wherein the first perimeter wall surrounds the first leg and the second perimeter wall surrounds the second leg (Fig.2 and 3).  
Regarding claim 13, Sironko et al. disclose an insert (32) for joining frame members of a fenestration system, comprising: a first leg (34) shaped and sized for slidable insertion within a first hollow end portion of a first frame member, wherein the first hollow end portion is bordered by a first perimeter wall of the first frame member; and a second leg (36) shaped and sized for slidable insertion within a second hollow end portion of a second frame member, wherein the second hollow end portion is bordered by a second perimeter wall of a second frame member, wherein insertion of the first leg in the first hollow end portion establishes a first adhesive-receiving cavity (hollow portion of 34) between the first leg and the first perimeter wall, and wherein insertion of the second leg in the second hollow end portion establishes a second adhesive-receiving cavity (hollow portion of 36) between the second leg and the second perimeter wall; a first injection port (62) located on the insert to abut the first perimeter wall when the first leg is inserted into the first hollow end portion; a second injection port (62) located on the insert to abut the second perimeter wall when the second leg is inserted into the second hollow end portion; and a distribution pathway (58) in fluid communication with the first and second injection ports and the first and second cavities, and the distribution pathway is arranged to receive adhesive (38) injected through either of the first and second injection ports and direct its flow into both the first and second cavities, when the first and second legs are inserted into the respective first and second hollow end portions.  

Regarding claim 14, wherein the first injection port extends through the first leg and the second injection port extends through the second leg (62, 62, Fig.5).  
Regarding claim 16, wherein the first and second injection ports share a common wall region (50, 52 connect 62 and 62) that divides the first injection port from the second injection port.  
Regarding claim 17, wherein the first and second legs form a right angle therebetween (Fig.5).  
Regarding claim 21, wherein a nozzle-receiving end of each of the first and second injection ports is oval (62).  
Regarding claim 24, Sironko et al. disclose a method of making a fenestration frame from multiple elongate frame members (24, 26) having hollow receiving regions (40) bordered by perimeter walls (walls surrounding 40), comprising: 19107221316.1 41832-12901obtaining an insert (32) including a first leg (34) having a first recess (hollow portion of 34) formed therein, a second leg (36) having a second recess (hollow portion of 36) formed therein, a first injection port (62) in fluid communication with the first and second recesses, and a second injection port (62) spaced apart from the first injection port and in fluid communication with the first and second recesses; forming an aperture through a first .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,634,880 B2 to Sironko et al.

Regarding claim 7, Sironko et al. do not specifically disclose an internal rib in embodiment one, but Sironko et al. do in fact disclose wherein the first frame member includes an internal rib (Fig.14) spanning between and coupling opposing portions of the first perimeter wall and dividing the hollow receiving region of the first frame member into multiple hollow regions in a later embodiment (Fig.14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided internal ribs within the frame members of Sironko et al. so to provide the desired aesthetics of the framing members while providing reinforcements to the framing members, thereby preventing the framing members from bending or deforming.


Allowable Subject Matter
Claims 22 and 23 are allowed.
Claims 3, 6, 8, 9, 25, and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15 and 18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D KWIECINSKI whose telephone number is (571)272-5160. The examiner can normally be reached Monday - Thursday from 8:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 272-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



RDK
/RYAN D KWIECINSKI/Primary Examiner, Art Unit 3635